DETAILED ACTION
This action corrects the previous Notice of Allowance (3/24/21).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 9, 16-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 16, by the limitation the wiring structure is in direct contact with the upper surfaces of both the buried insulating layer and the silicon layer and a continuous passivation film formed on the upper surface and all of the side surfaces of the membrane structure;
In claim 21, by the limitation of a three layer wiring structure covering the upper surfaces of the buried insulating layer and the silicon layer, the three layer wiring structure including: (a) a first interlayer insulating film located on the upper surfaces of the buried insulating layer and the silicon layer; (b) a first wiring layer located on the first interlayer insulating film; (c) a second interlayer insulating film covering the first wiring layer; (d) a second wiring layer located on the second interlayer insulating film; (e) a third interlayer insulating film covering the second wiring layer; and (f) a third wiring layer located on the third interlayer insulating film; and a continuous passivation 
Claims 2-4, 9, 17-19, and 22 depend on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        4/1/2021